DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2022 has been entered.
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The scope of claims 16 and 17 is not clear because they are dependent on a cancelled claim.  For the purpose of this Office Action, claim 16 will be considered to be dependent on claim 10.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haak et al., U. S. Patent 4,029166.


	The drive system 15 includes a sprocket carrier 65.
	The drive system 15 includes a gear assembly 62/64/59.
	A main track frame 12 is adapted to be coupled onto the associated tracked vehicle (col. 1, lines 64-68) as an integrated assembly together with the sprocket carrier and the gear assembly (“final drive means 15”; col. 2, lines 7-16).
	The main track frame 12 comprises an inboard support member 19/18 (col. 2, lines 10-13) and an outboard support member 39/58 (col. 2, line 36).  The inboard and outboard support members 19/18, 39/58 are spaced apart relative to each other defining a gap therebetween (fig. 3).
	The sprocket carrier spans 65 the gap and is rotatably carried by the inboard 19/18 and outboard 39/58 support member.  The sprocket carrier 65 is adapted to couple with the associated sprocket 16 of the associated tracked work vehicle 10 (col. 3, lines 7-11).
	The gear assembly 62/64/59 is carried rotatably relative to the main track frame 12, and is operable to communicate rotational power from an associated input driving member 28 to the sprocket carrier 65 for driving the sprocket carrier 65 relative to the main track frame 12 (col. 3, lines 20-25).
(claim 1)

The gear assembly 62/64/59 comprises a planetary gear system.
	A sun gear 62 is operatively coupled with the associated input driving member 28 through a first planetary gear set 32/34/55 (first sun gear 32 is splined to the input shaft 28, col. 2, lines 25-29 and sun gear 62 is splined to the carrier 60 of the first planet gears 34, col. 2, lines 66-68).
	A ring gear 59 is operatively coupled with the inboard support member 19/18 of the main track frame 12, as both the inboard support member and the outboard support member 39/58 to which the ring gear 59 is bolted is also part of the main track frame 12.
	A plurality of planetary gears 64 is in operative engagement with the sun 62 and ring gears 59 (col. 3, lines 1-6).
	A planetary gear carrier, integral with the sprocket carrier 65, carries the plurality of planetary gears 34 relative to the sun 62 and ring 59 gears.
	The planetary gear carrier (65) is operatively coupled with the sprocket carrier 65 for driving the sprocket carrier 65 relative to the main track frame 12 responsive to the rotational power from the associated input driving member 28 communicated to the sun gear 62 (col. 3, lines 20-25).
(claim 2)

	The planetary gear system 62/64/59 is disposed in the gap (fig. 3).
(claim 3)


	An inner sprocket support member, toward the left of figure 3, is rotatably carried by an inner bearing 66 (left) on the inboard support member 19/18.
	An outer sprocket support member, toward the right of figure 3, is rotatably carried by an outer bearing 66 (right) on the outboard support member 39/58 (col. 3, lines 7-9).
(claim 5)

	The sprocket carrier 65 is integrally formed with the associated sprocket 16 of the associated track work vehicle 10 by bolts 67.
(claim 6)

	An inboard bearing assembly 66 (left) is disposed between the inboard support member 19/18 of the main track frame 12 and the sprocket carrier 65.
	An outboard bearing assembly 66 (right) is disposed between the outboard support member 39/58 of the main track frame 12 and the sprocket carrier 65.
	The inboard and outboard bearing assemblies 66 rotatably couple the sprocket carrier 65 directly with the main track frame 12.
(claim 7)


Claim(s) 10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendure, U. S. Patent 3,901,336.

Bendure shows a drive system 34 in figure 3 for driving an associated sprocket 64/66 of an associated tracked work vehicle 10 shown in figures 1 and 2.
	A main track frame 36 is adapted to be coupled with the associated tracked vehicle 10.  Base 40 of the main track frame 36 is bolted with bolts 46 to the frame 12.
	The main track frame 36 comprises an inboard support member 42 and an outboard support member 41.  The inboard 42 and outboard 41 support members are spaced apart relative to each other defining a gap therebetween (col. 2, lines 39-40).
	A sprocket carrier 70/72 spanning the gap is rotatably carried by the inboard 42 and outboard 41 support members, and is adapted to couple with the associated sprocket 64/66 of the associated tracked work vehicle (fig. 3; col. 2, lines 55-58).
	A gear assembly 78/76/68 is disposed in the gap (col. 3, lines 34-35) and is operable to communicate rotational power from an associated input driving member 80 to the sprocket carrier 70/72 for driving the sprocket carrier 70/72 relative to the main track frame 36 (col. 3, lines 32-35).
	An inboard bearing assembly 60 is disposed in the sprocket carrier 70/72 (specifically portion 72) between the sprocket carrier 70/72 and the inboard support member 42 of the main track frame 36.  The inboard bearing assembly 60 rotatably couples the sprocket carrier 70/72 with the inboard support member 42 of the main track frame 36.
	An outboard bearing assembly 56 (mirror image of 60, ref. numeral appears to be omitted from the fig., but is described in col. 2, lines 51-52 and 64-67) is disposed in the sprocket carrier 70/72 (specifically portion 70) between the sprocket carrier 70/72 and the outboard support 
(claim 10)

	The gear assembly 78/76/68 is disposed within the sprocket carrier 70/72 (fig. 3; col. 2, line 67 to col. 3, line 6).
(claim 12)

	The sprocket carrier 70/72 comprises a split carrier member comprising an inner sprocket support member 72 and an outer sprocket support member 70.
	The inner sprocket support member 72 is rotatably carried by the inboard bearing assembly 60 on the inboard support member 42.
	The outer sprocket support member 70 is rotatably carried by the outboard bearing assembly 56 on the outboard support member 41.
(claim 13)

	The sprocket carrier 70/72 is integrally formed with the associated sprocket 64/66 of the associated tracked work vehicle 10.
(claim 14)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10, 11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraki et al., U. S. Patent 6,334,496 in view of Bendure.

Hiraki et al. shows a drive system in figure 32 (and figs. 30 and 31) for driving an associated sprocket 12 (two drive systems driving two sprockets 12 are shown in figure 32) of an associated tracked work vehicle shown in figure 4.
The drive system includes a sprocket carrier 31.
The drive system includes a gear assembly 311/313/312.
	A main track frame 34/341 is adapted to be coupled with the tracked vehicle.
	The main track frame 34/341 includes an inboard support member 34 and an outboard support member 341 (fig. 32, col. 14, lines 25-28), wherein the inboard and outboard support members 34/341 are spaced apart relative to each other, defining a gap therebetween.  The gap extends at least between the ring gear 312 and the outboard member 341 as shown in figure 32.
	The sprocket carrier 31, including portion 341a, spans the gap and is rotatably carried by the inboard and outboard support members 34 and 341.  The sprocket carrier 31 is adapted to couple with the associated sprocket 12 of the associated tracked work vehicle.
	The gear assembly 311/313/312, which includes rotatable elements such as sun gear 311 and planetary gears 313 on carrier 31 and which is supported by bearings 32a and 32b on the 
(claim 1)

	The gear assembly comprises a planetary gear system (col. 14, line 47).
	A sun gear 311 is operatively coupled with the associated input driving member 344.
	A ring gear 312 is operatively coupled with the inboard support member 34 of the main track frame.
	A plurality of planetary gears 313 (two are shown in figure 32) is in operative engagement with the sun 311 and ring 312 gears.
	A planetary gear carrier, integral with sprocket carrier 31 (col. 14, lines 51-53), carries the plurality of planetary gears 313 relative to the sun 311 and ring 312 gears.
	The planetary gear carrier (31) is operatively coupled with the sprocket carrier 31 for driving the sprocket carrier 31 relative to the main track frame 34/341, responsive to the rotational power from the associated input driving member 344 communicated to the sun gear 311 (col. 14, lines 41-47).
(claim 2)

	The planetary gear system 311/313/312 is disposed in the gap.
(claim 3)

	The planetary gear system 311/313/312 is disposed in the sprocket carrier 31.


Hiraki et al. shows a drive system in figure 32 for driving an associated sprocket 12 (two drive systems driving two sprockets 12 are shown in figure 32) of an associated tracked work vehicle (fig. 4).
	A main track frame 34/341 is adapted to be coupled with the tracked vehicle.
	The main track frame 34/341 includes an inboard support member 34 and an outboard support member 341, wherein the inboard and outboard support members are spaced apart relative to each other, defining a gap therebetween. The gap extends at least between the ring gear 312 and the outboard member 341 as shown in figure 32.
	A sprocket carrier 31, including portion 341a, spans the gap and is rotatably carried by the inboard and outboard support members 34 and 341.  The sprocket carrier 31 is adapted to couple with the associated sprocket 12 of the associated tracked work vehicle.
	A gear assembly 311/313/312 is disposed in the gap, and is operable to communicate rotational power from an associated input driving member 344 to the sprocket carrier 31 for driving the sprocket carrier relative 31 to the main track frame 34/341.
An inboard bearing assembly 32b is disposed in the sprocket carrier 31 between the sprocket carrier 31 and the inboard support member 34 of the main track frame 34/341, the inboard bearing assembly 32b rotatably coupling the sprocket carrier with the inboard support member 34 of the main track frame 34/341.
	An outboard bearing assembly 32a is disposed between the sprocket carrier 31 and the outboard support member 341 of the main track frame 34/341, the outboard bearing assembly 
(claim 10)

	The gear assembly comprises a planetary gear system.
The planetary gear system comprises a sun gear 311 operatively coupled with the associated input driving member 344.
	A ring gear 312 is operatively coupled with the inboard support member 34 of the main track frame 34/341.
	A plurality of planetary gears 313 (two are shown in figure 32) is in operative engagement with the sun 311 and ring 312 gears.
	A planetary gear carrier, integral with the sprocket carrier 31 (col. 14, lines 51-53), carries the plurality of planetary gears 313 relative to the sun 311 and ring 312 gears.
	The planetary gear carrier is operatively coupled with the sprocket carrier 31 for driving the sprocket carrier 31 relative to the main track frame 34/341, responsive to the rotational power from the associated input driving member 344 communicated to the sun gear 311.
(claim 11)


Hiraki at al. shows a drive system in figure 32 for driving an associated sprocket 12 (two drive systems driving two sprockets 12 are shown in figure 32) of an associated tracked work vehicle (fig. 4).
The drive system includes a sprocket carrier 31.

	A main track frame 34/341, the sprocket carrier 31, and the planetary gear assembly 311/313/312 are adapted to be coupled with the tracked vehicle.
	The main track frame 34/341 includes an inboard support member 34 and an outboard support member 341, wherein the inboard and outboard support members are spaced apart relative to each other, defining a gap therebetween. The gap extends at least between the ring gear 312 and the outboard member 341 as shown in figure 32.
	The sprocket carrier 31 is disposed in the gap and is rotatably carried by the inboard 34 and outboard 341 support members.  The sprocket carrier 31 is adapted to couple with the associated sprocket 12 of the associated tracked work vehicle.
	The planetary gear assembly 311/313/312 is disposed in the sprocket carrier 31, and is operable to communicate rotational power from an associated input driving member 344 to the sprocket carrier 31 for driving the sprocket carrier 31 relative to the main track frame 34/341.
(claim 18)

The planetary gear assembly 311/313/312 comprises a sun gear 311 operatively coupled with the associated input driving member 344.
	A ring gear 312 is operatively coupled with the inboard support member 34 of the main track frame 34/341.
	A plurality of planetary gears 313 (two are shown in fig. 32) is in operative engagement with the sun 311 and ring 312 gears.
	A planetary gear carrier, integral with the sprocket carrier 31 (col. 14, lines 51-53), carries the plurality of planetary gears 313 relative to the sun 311 and ring 312 gears.

(claim 19)

An inboard bearing assembly 32b is disposed in the sprocket carrier 31 between the inboard support member 34 of the main track frame 34/341 and the sprocket carrier 31.
	An outboard bearing assembly 32a is disposed between the outboard support member 341 of the main track frame 34/341 and the sprocket carrier 31.
	The inboard 32b and outboard 32a bearing assemblies rotatably couple the sprocket carrier 31 directly with the main track frame 34/341.
(claim 20)

	Since the main track frame 34/341 is a continuation of a portion of the vehicle (an axle beam), the sprocket carrier and planetary gear assembly would be coupled to the main track frame so as to be coupled to the vehicle, and so Hiraki et al. does not teach that the main track frame is adapted to be coupled as an integrated assembly together with the sprocket carrier and gear assembly with the tracked vehicle, as required by claims 1 and 18.  Though figure 32 shows the inboard bearing assembly 32b as being in the sprocket carrier 31, the outboard bearing assembly 32a is not disclosed as being in the sprocket carrier 31, as required by claims 10 and 20.


	The drive system includes a sprocket carrier 70/72 and a gear assembly 78/76/68.
	A main track frame 36 is adapted to be coupled as an integrated assembly together with the sprocket carrier 70/72 and gear assembly 78/76/68 with the associated tracked vehicle 10 (col. 1, lines 31-35).  The main track frame 36 comprises an inboard support 42 member and an outboard support member 41.
	The inboard 42 and outboard 41 support members are spaced apart relative to each other defining a gap therebetween (col. 2, line 40).
	The sprocket carrier 70/72 is disposed in the gap, is rotatably carried by the inboard 42 and outboard 41 support members, and is adapted to couple with the associated sprocket 64/66 of the associated tracked work vehicle.
	The gear assembly 78/76/68 is disposed in the sprocket carrier 70/72 and is operable to communicate rotational power from an associated input driving member 80 to the sprocket carrier 70/72 for driving the sprocket carrier 70/72 relative to the main track frame 35.
(claims 1 and 18)

An inboard bearing assembly 60 is disposed in the sprocket carrier 70/72 between the inboard support member 42 of the main track frame 36 and the sprocket carrier 70/72.
	An outboard bearing assembly 56 is disposed in the sprocket carrier 70/72 between the outboard support member 41 of the main track frame 36 and the sprocket carrier 70/72.

(claims 10 and 20)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the track frame of Hiraki et al. a separate, attached part of the vehicle so that the drive system is a unitized drive system with the main track frame adapted to be coupled as an integrated assembly together with the sprocket carrier and gear assembly with the associated tracked vehicle as taught by Bendure, because such a drive system provides a rugged, compact unit (Bendure col. 1, lines 31-35) that provides ease of field servicing or replacement of the drive system “without disassembly and removal of individual parts at the vehicle work site or conversely requiring movement of the vehicle itself to a repair shop.” (Bendure col. 1, lines 4-9)
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the outboard bearing assembly of Hiraki et al. in the sprocket carrier in view of Bendure because such a structure properly supports the drive sprocket to withstand large forces without early failure (col. 1, lines 14-17), allows the main track frame (in the capacity of a housing) to provide protection of the bearings (col. 1, lines 45-49), and creates a symmetry with the inboard bearing assembly that contributes to the drive systems ability to be used interchangeably in any position (col. 1, lines 56-60).

Allowable Subject Matter

Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Remarks

The Applicant’s remarks regarding Hiraki et al. and Hiraki et al. in view of Vik not disclosing all of the limitations of claims 1, 10, and 18 as amended are persuasive.  However, the Examiner believes Haak and Bendure disclose unitized drive systems with the limitations of integrated assembly of the main track frame, sprocket carrier, and gear assembly and of the bearings being disposed in the sprocket carrier as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 1,317,103 (Rimailho) September 1919 - "the caterpillar device...is integral with the general construction of the vehicle in such a way that the dismounting of a caterpillar keeps the 

U. S. Patent 1,482,113 (Borst, Jr.) January 1924 - a unitized drive system, including a track frame, sprocket carrier, and gear assembly, is mounted to a tracked vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659